
	
		III
		111th CONGRESS
		1st Session
		S. RES. 136
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2009
			Mr. Kerry (for himself
			 and Mr. Lugar) submitted the following
			 resolution; which was referred to the Committee on Finance
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  United States should initiate negotiations to enter into a free trade agreement
		  with the country of Georgia.
	
	
		Whereas Georgia has been developing its democratic and
			 market-economy institutions for over a decade;
		Whereas the pace of democratic and economic reforms has
			 accelerated dramatically since the Rose Revolution of 2003;
		Whereas the democratically elected Government of Georgia
			 has worked aggressively to combat corruption and increase transparency and
			 accountability in government institutions, and should continue to do so;
		Whereas Georgia has implemented a number of economic
			 reforms, particularly in its tax and regulatory regimes;
		Whereas such reforms were designed to encourage
			 entrepreneurship and small business development;
		Whereas Georgia's economic reforms have spurred strong
			 economic growth and foreign direct investment;
		Whereas the August conflict with Russia nearly halted
			 Georgia’s economic growth, depleted public resources, drove up unemployment,
			 and left a severe humanitarian crisis in its wake;
		Whereas the global financial crisis has further hindered
			 growth and investment in Georgia;
		Whereas strong economic growth and investment would
			 provide the necessary resources for Georgia to recover quickly from the
			 devastation of the August conflict, as well as to further strengthen democratic
			 institutions and solidify public support for democratic governance;
		Whereas a vibrant, stable democracy in the Caucasus region
			 is in the interest of the United States;
		Whereas Georgia’s position along energy transit routes is
			 of strategic importance to the United States;
		Whereas Georgia has aggressively sought integration into
			 Euro-Atlantic institutions;
		Whereas closer engagement with Georgia through trade
			 negotiations would encourage even greater reform in Georgia and build its
			 capacity to further modernize and liberalize its economy;
		Whereas Georgia is a member of the World Trade
			 Organization; and
		Whereas pursuant to an agreement between Congress and the
			 Bush Administration reached on May 10, 2007, the United States is committed to
			 assisting its trading partners in efforts to improve standards of environmental
			 and labor protections: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that the United States should initiate negotiations to enter into a free trade
			 agreement with Georgia.
		
